Name: Decision No 2/82 of the EEC-Austria Joint Committee of 7 December 1982 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature
 Type: Decision
 Subject Matter: Europe;  international trade;  cooperation policy;  tariff policy;  executive power and public service;  European construction
 Date Published: 1982-12-31

 nan